NRS 205.067(2).' We conclude that Morales fails to demonstrate that the
                  district court abused its discretion, and we
                              ORDER the judgment of conviction AFFIRMED.




                                                      Hardesty


                                                                                     J.
                                                      Douglas


                                                                                     J.




                  cc: Hon. David A. Hardy, Chief Judge
                       Hon. Brent T. Adams, District Judge
                       Washoe County Public Defender
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




                        'To the extent that Morales argues that the district court's failure to
                  articulate reasons for the sentence demonstrates an abuse of discretion,
                  we decline to impose such a requirement upon the district court.          See
                  Campbell v. Eighth Judicial Dist. Court, 114 Nev. 410, 414, 957 P.2d 1141,
                  1143 (1998).



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ce